Fourth Court of Appeals
                                     San Antonio, Texas
                                            June 16, 2022

                                        No. 04-22-00104-CV

                                       INTEREST OF J.M.T.

                     From the 408th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019PA00140
                        Honorable Charles E. Montemayor, Judge Presiding


                                           ORDER

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Liza A. Rodriguez, Justice

       Section 161.004 of the Texas Family Code provides that a trial court may terminate the
parent-child relationship “after rendition of an order that previously denied termination of the
parent-child relationship” if:

           (1) the petition under this section is filed after the date the order denying
               termination was rendered;
           (2) the circumstances of the child, parent, sole managing conservator, or other
               party affected by the order denying termination have materially and
               substantially changed since the date that the order was rendered;
           (3) the parent committed an act listed under section 161.001 before the date the
               order denying termination was rendered; and
           (4) termination is in the best interest of the child.

TEX. FAM. CODE § 161.004(a) (emphasis added). The Department’s petition to modify in this
case sought termination of Appellant Father’s parental rights to J.M.T. pursuant to both section
161.001 and section 161.004.

        On appeal, Appellant Father contends the evidence is legally and insufficient to support
termination of his parental rights under section 161.004 of the Texas Family Code. He complains
the trial court’s order is ambiguous because it does not make specific reference to relief being
granted under section 161.004 yet refers to a “material and substantial change.” Thus, he argues
it is unclear whether his rights were terminated pursuant to section 161.001 or section 161.004,
or both.
         We withdraw this cause from submission. We ABATE the appeal, REMAND the case to
the trial court, and ORDER the trial court, on or before July 6, 2022, to make a finding of
whether there had been a material and substantial change of circumstances pursuant to section
161.004. We further ORDER the trial court clerk to file a supplemental clerk’s record containing
the trial court’s findings on or before July 7, 2022. See In re J.R.L., No. 04-14-00102-CV, 2014
WL 4346291, at *2 (Tex. App.—San Antonio Sept. 3, 2014, no pet.) (abating appeal to
determine whether the trial court had made the finding of a material and substantial change).


       It is so ORDERED on this 16th day of June, 2022.

                                                                      PER CURIAM



       ATTESTED TO: ______________________________
                    MICHAEL A. CRUZ, Clerk of Court